
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


        CONFIDENTIAL


SOUTHWEST WATER COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

MASTER PLAN DOCUMENT

EFFECTIVE MAY 8, 2000


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

Purpose   1
ARTICLE 1
 
Definitions
 
1
ARTICLE 2
 
Eligibility
 
8
2.1
 
Selection by Committee
 
8 2.2   Enrollment Requirements   8 2.3   Commencement of Participation   8
ARTICLE 3
 
Employment Taxes
 
8
3.1
 
FICA and Other Taxes
 
8
ARTICLE 4
 
Benefits
 
8
4.1
 
Eligibility for Benefits
 
8 4.2   Commencement of Benefit Payments   8 4.3   Forms of Payment; Elections  
9 4.4   Limitation on Benefits   11 4.5   Withholding and Payroll Taxes   11
ARTICLE 5
 
Termination, Amendment or Modification of the Plan
 
11
5.1
 
Plan Termination
 
11 5.2   Amendment   11 5.3   Termination of Plan Agreement   11
ARTICLE 6
 
Other Benefits and Agreements
 
12
6.1
 
Coordination with Other Benefits
 
12
ARTICLE 7
 
Administration of the Plan
 
12
7.1
 
Committee Duties
 
12 7.2   Agents   12 7.3   Binding Effect of Decisions   12 7.4   Indemnity of
Committee   12 7.5   Employer Information   12
ARTICLE 8
 
Claims Procedures
 
12
8.1
 
Presentation of Claim
 
12 8.2   Notification of Decision   12 8.3   Review of a Denied Claim   13 8.4  
Decision on Review   13 8.5   Legal Action   13
ARTICLE 9
 
Beneficiary Designation
 
13
9.1
 
Beneficiary
 
13 9.2   Beneficiary Designation; Change; Spousal Consent   13 9.3  
Acknowledgment   14 9.4   No Beneficiary Designation   14 9.5   Doubt as to
Beneficiary   14 9.6   Discharge of Obligations   14          


i

--------------------------------------------------------------------------------




ARTICLE 10
 
Trust
 
14
10.1
 
Establishment of the Trust
 
14 10.2   Interrelationship of the Plan and the Trust   14
ARTICLE 11
 
Miscellaneous
 
15
11.1
 
Unsecured General Creditor
 
15 11.2   Employer's Liability   15 11.3   Nonassignability   15 11.4   Not a
Contract of Employment   15 11.5   Furnishing Information   15 11.6   Terms   15
11.7   Captions   15 11.8   Governing Law   15 11.9   Notice   16 11.10  
Successors   16 11.11   Spouse's Interest   16 11.12   Validity   16 11.13  
Incompetent   16 11.14   Court Order   16 11.15   Distribution in the Event of
Taxation   16 11.16   Legal Fees To Enforce Rights After a Post-Participation
Change in Control   17

ii

--------------------------------------------------------------------------------



SOUTHWEST WATER COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective May 8, 2000

Purpose

        The purpose of this Plan is to provide specified benefits to a select
group of management and highly compensated employees who contribute materially
to the continued growth, development and future business success of SOUTHWEST
WATER COMPANY, a Delaware corporation, and its subsidiaries and affiliates, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.

ARTICLE 1
Definitions

        For purposes hereof, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

1.1"Actuarial Equivalent" shall mean an actuarial equivalent value of an amount
payable in a different form and/or at a different date computed in accordance
with actuarial principles, and based on the following actuarial assumptions:



Mortality:
 
1983 Group Annuity Table
Interest Rate:
 
Seven percent (7%)

As the Committee deems necessary, in its sole discretion, the above actuarial
assumptions may be adjusted from time to time, and no Participant shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted actuarial assumption; provided however that the mortality
table shall assume no shorter life expectancies than the one provided above and
provided further that the interest rate assumption shall not exceed seven
percent (7%). In addition, the interest rate used by the Pension Benefit
Guaranty Corporation to value immediate and deferred annuities shall be used at
the time of a calculation under this Plan if its use will generate a greater
benefit for or payment to a Participant, or create a greater contribution
obligation to the Trust, than the interest rate set forth herein.

1.2"Beneficiary" shall mean the individual, designated in accordance with
Article 9, that is entitled to receive benefits under this Plan upon the death
of a Participant.

1.3"Beneficiary and Payment Designation Form" shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to designate a Beneficiary, in accordance with
Article 9, and his or her initial payment elections, in accordance with
Section 4.3.

1.4"Board" shall mean the board of directors of the Company.

1..5"Change in Control" shall mean ninety (90) days prior to the first to occur
of any of the following events:

(a)Any "person" (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended ("Exchange Act")) becomes the
beneficial owner (as that term is used in Section 13(d) of the Exchange Act),
directly or indirectly, of 50% or more of the Company's capital stock entitled
to vote in the election of directors;

1

--------------------------------------------------------------------------------



(b)The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company in which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than 50% of the common stock of the surviving
corporation immediately after the consolidation or merger;

(c)The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;

(d)The shareholders of the Company approve the sale or transfer of substantially
all of the assets of the Company to parties that are not within a "controlled
group of corporations" (as defined in Code Section 1563) in which the Company is
a member;

(e)The Company offers any equity security pursuant to a registration statement
filed with and declared effective by the Securities Exchange Commission under
the Securities Act of 1933, as amended, other than in connection with an
employee benefit plan; or

(f)The shareholders of the Company approve any consolidation or merger of the
Company with, or the Company is acquired in a tax-free reorganization defined in
Code Section 368 by, a corporation that has previously offered an equity
security pursuant to a registration statement filed with and declared effective
by the Securities Exchange Commission under the Securities Act of 1933, as
amended, other than in connection with an employee benefit plan, and such equity
security remains outstanding after the merger or consolidation.



1.6"Claimant" shall have the meaning set forth in Section 8.1.

1.7"Code" shall mean the Internal Revenue Code of 1986, as may be amended from
time to time.

1.8"Committee" shall mean the committee described in Article 7.

1.9"Company" shall mean Southwest Water Company, a Delaware corporation.

1.10"Compensation" shall mean the annual base cash salary relating to services
performed during any calendar year and reportable on Federal Income Tax
Form W-2, whether or not paid in such calendar year or included on the Federal
Income Tax Form W-2 for such calendar year. Compensation shall in no event
include (whether or not included in the gross income or Federal Income Tax
Form W-2 income of the Participant) cash or non-cash bonuses, overtime,
relocation expenses, non-monetary awards, fringe benefits (cash or noncash),
retainers, directors fees and other fees, severance allowances, pay in lieu of
vacations, insurance premiums paid by an Employer, insurance benefits paid to
the Participant or his or her beneficiary, equity based compensation
arrangements such as stock option plans or phantom stock plans, Employer
contributions to qualified or nonqualified plans, automobile allowances, or
expense allowances paid to or for a Participant by any Employer.    Compensation
shall, however, be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans and shall be calculated to include amounts not otherwise
included in the Participant's gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by any Employer; provided
however that all such amounts will be included in Compensation only to the
extent that, had there been no such plan, the amount would have been payable in
cash as part of the annual base cash salary to the Participant. The
determination of Compensation in accordance with this definition shall be in the
sole discretion of the Committee.

1.11"Deduction Limitation" shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are "subject to the Deduction Limitation" under this Plan. If
an Employer determines in good faith prior to a Post-Participation Change in
Control that there is a reasonable likelihood that any compensation paid to a
Participant for a

2

--------------------------------------------------------------------------------



taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Post-Participation Change
in Control is deductible, the Employer may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall be credited with interest at the Moody's Rate (as defined in the
Installment Payment Method definition below), compounded semiannually. The
amounts so deferred and interest thereon shall be distributed to the Participant
or his or her Beneficiary (in the event of the Participant's death) at the
earliest possible date, as determined by the Employer in good faith, on which
the deductibility of compensation paid or payable to the Participant for the
taxable year of the Employer during which the distribution is made will not be
limited by Code Section 162(m), or if earlier, the effective date of a
Post-Participation Change in Control. Notwithstanding anything to the contrary
in this Plan, the Deduction Limitation shall not apply to any distributions made
after a Post-Participation Change in Control, if such Participant ceases to be
an employee of all Employers within one year of such Change in Control.

1.12"Deemed Retirement Date" shall mean the first day of the month following the
date a Participant or former Participant attains the age of sixty-five (65).

1.13"Disability" shall mean a Participant ceasing to be an employee of all
Employers as a result of a permanent disability, as defined in the Participant's
Employer's long-term disability plan, or, if a Participant does not participate
in the Employer's plan, a permanent disability under such a plan had the
Participant been a participant in such a plan. The interpretation of the
definition of "permanent disability" under a plan shall be determined in the
sole discretion of the Committee. If the Participant's Employer does not sponsor
a long-term disability plan or discontinues to sponsor such a plan, Disability
shall be determined by the Committee in its sole discretion.

1.14"Disability Date" shall mean the first day of the month following the date
of the Disability.

1.15"Early Retirement" shall mean the ceasing to be an employee of all
Employers, on or after his or her attainment of both age fifty-five (55) and ten
(10) or more Years of Service, for any reason other than a Leave of Absence,
Normal Retirement, Termination For Cause, death or Disability.

1.16"Early Retirement Date" shall mean the first day of the month following the
date of Early Retirement.

1.17"Effective Date" shall mean May 8, 2000.

1.18"Employer(s)" shall mean the Company and/or any of its subsidiaries that
have been selected by the Board to participate in the Plan.

1.19"Enrolled Actuary" shall mean a person enrolled by the Joint Board for the
Enrollment of Actuaries established under subtitle C of title II of ERISA who
has been engaged by the Company to make and render all necessary actuarial
determinations, statements, opinions, assumptions, reports and valuations under
this Agreement. After a Change in Control, the Company and/or Employer shall not
change the Enrolled Actuary without the consent of at least a majority of the
Participants.

1.20"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
may be amended from time to time.

1.21"Final Average Compensation" shall mean the average of such Participant's
Compensation for his or her highest average Compensation for any period of five
consecutive Plan Years during his or her last ten Plan Years (or if he or she
had fewer than ten Plan Years, during all Plan Years). If the Participant had
fewer than five consecutive Plan Years, then the average of all Plan Years shall
be used. For purposes of the calculation, there shall be included as one of
those Plan Years the

3

--------------------------------------------------------------------------------



annualized Compensation for the Plan Year in which the event that entitled the
Participant to a distribution of benefits under this Plan occurred if the result
would be to increase Final Average Compensation. Additionally, any Plan Year in
which there are no Hours of Service shall be deemed not to exist for purposes of
the five year average/ten year period if disregarding the Plan Year would result
in an increase in Final Average Compensation.

1.22"First Applicable Compensation Percentage" shall mean:

(a)In the case of death, Retirement or Termination of Employment, 1.5% times
such Participant's Years of Service. If a Participant's Years of Service exceed
35, for purposes of the calculation in the previous sentence, such Participant's
Years of Service shall be deemed to be 35.

(b)In the case of Disability, the First Applicable Compensation Percentage shall
be calculated in the same manner as set forth in (a) above with respect to
Retirement except that the period from the Disability Date to what would
otherwise have been such Participant's Normal Retirement Date shall be
considered "Years of Service" for purposes of the calculation, whether or not
such time period has expired at the time of the calculation (the maximum of 35
shall continue to apply).

1.23"Hour(s) of Service" shall have the meaning set forth in Section 1.25 of the
Qualified Retirement Plan.

1.24"Installment Payment Method" shall mean the Actuarial Equivalent of the
Participant's Vested SERP Benefit, calculated under the Lump Sum Payment Method
but payable in equal monthly installments of principal on the first day of each
calendar month over 5, 10 or 15 years, as properly elected by the Participant
pursuant to the Committee's rules and procedures as may be in effect from time
to time, with interest at the Moody's Rate, compounded annually and payable
monthly along with the principal payment. The "Moody's Rate" for any calendar
year shall be an interest rate, stated as an annual rate, that is published in
Moody's Bond Record under the heading of "Moody's Corporate Bond Yield
Averages—Av. Corp" (or any successor to this published rate), for the month of
November prior to the commencement of such calendar year for which the rate is
to be used. Payments shall commence the first day of the calendar month after
the Retirement Date, Deemed Retirement Date, Disability Date, or the date of
death, as the case may be.

1.25"Joint and Survivor Annuity Payment Method" shall mean the Actuarial
Equivalent of the Participant's Vested SERP Benefit, payable on a monthly basis
on the first day of the calendar month, in the form of an annuity for the life
of the Participant with a 100%, 75%, 662/3% or 50% survivor annuity for the life
of the Participant's Beneficiary, as such Participant shall designate on the
Beneficiary and Payment Designation Form. Payments shall commence on the first
day of the calendar month immediately following the Retirement Date, Deemed
Retirement Date or Disability Date, as the case may be.

1.26"Leave of Absence" shall mean any paid or unpaid leave of absence that is
approved by the Committee in its sole and absolute discretion.

1.27"Level Benefit Annuity Payment Method" shall mean in the case of a
Participant who Retires before his or her Normal Retirement Date, the Actuarial
Equivalent of the Participant's Vested SERP Benefit, payable on a monthly basis
on the first day of the calendar month, in the form of an annuity for the life
of the Participant but adjusted upward prior to the anticipated commencement
date of his or her anticipated old age benefits under the Social Security Act,
and decreased, or if necessary eliminated, after such date, in order to provide
monthly payments to the Participant which, when added to his or her anticipated
monthly old age benefits under the Social Security Act, would provide monthly
payments for life that are substantially uniform in amount. For purposes of
determining a Participant's anticipated old age benefits under the Social
Security Act, the assumptions set forth in the definition of Social Security
Benefit shall be utilized.

4

--------------------------------------------------------------------------------



1.28"Life Annuity Payment Method" shall mean the Actuarial Equivalent of the
Participant's Vested SERP Benefit, payable on a monthly basis on the first day
of the calendar month, in the form of an annuity for the life of the
Participant, with the provision that if the Participant dies before receiving
36, 60 or 120 monthly payments, as he or she shall designate on the Beneficiary
and Payment Designation Form, his or her Beneficiary shall receive the remainder
of such monthly payments. Payments shall commence on the first day of the
calendar quarter immediately following the Retirement Date, Deemed Retirement
Date or Disability Date, as the case may be.

1.29"Life Annuity Benefit" shall mean a benefit that is calculated in the form
of an annuity, payable on a monthly basis on the first day of the calendar month
and commencing on the first day of the calendar quarter immediately following
the date that gives rise to the benefit, for the life of the Participant,
calculated using the actuarial assumptions set forth in the definition of
"Actuarial Equivalent".

1.30"Lump Sum Cash-Out Option" shall have the meaning set forth in
Section 4.3(d).

1.31"Lump Sum Payment Method" shall mean the Actuarial Equivalent of the
Participant's Vested SERP Benefit, payable in a lump sum on the Retirement Date,
Disability Date or thirty (30) days after the date of death, as the case may be.

1.32"Normal Retirement" shall mean a Participant ceasing to be an employee of
all Employers, on or after the attainment of age sixty-five (65) for any reason
other than a Leave of Absence, Termination For Cause, death or Disability.

1.33"Normal Retirement Date" shall mean the first day of the month following the
date of Normal Retirement.

1.34"Partial Lump Sum Payment Method" shall mean the Actuarial Equivalent of the
Participant's Vested SERP Benefit, a percentage of which shall be payable in a
lump sum (as such Participant shall designate on the Beneficiary and Payment
Designation Form) on the first day of the calendar month after the Retirement
Date, Deemed Retirement Date, Disability Date or the date of death, as the case
may be, and the remainder of which shall be payable under the Life Annuity
Payment Method or the Joint and Survivor Annuity Payment Method, as the case may
be (as such Participant shall designate on the Beneficiary and Payment
Designation Form).

1.35"Participant" shall mean any employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement and a Beneficiary and Payment Designation Form, (iv) whose signed Plan
Agreement and Beneficiary and Payment Designation Form are accepted by the
Committee, and (v) whose Plan Agreement has not terminated. Despite the
foregoing, a spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan, even if he or she has an interest in the Participant's
benefits under this Plan as a result of state property or family law, or
property settlements resulting from a legal separation or divorce.

1.36"Plan" shall mean the Company's Supplemental Executive Retirement Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as
amended from time to time.

1.37"Plan Agreement" shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant shall provide for the entire
benefit to which such Participant is entitled under the Plan, and the Plan
Agreement bearing the latest date of acceptance by the Committee shall govern
such entitlement.

5

--------------------------------------------------------------------------------





1.38"Plan Year" shall begin on January 1 of each year and continue through
December 31.

1.39"Post-Participation Change in Control" with respect to a Participant shall
mean a Change in Control that occurs on or after the date such person becomes a
Participant. If a Change in Control occurs before such period, such Change in
Control shall not be considered a Post-Participation Change in Control with
respect to that Participant.

1.40"Pre-Retirement Survivor Annuity Payment Method" shall mean a benefit that
is the Actuarial Equivalent of the Participant's Vested SERP Benefit, payable on
a monthly basis on the first day of the calendar month, to such Participant's
Beneficiary in the form of an annuity for the life of such Beneficiary. Payments
shall commence on the first day of the calendar quarter immediately following
the date of death.

1.41"Qualified Retirement Plan" shall mean that certain Utility Employees'
Retirement Plan, established on December 30, 1957, effective as of December 31,
1957, by Suburban Water Systems, a California corporation, amended multiple
times until amended and restated as of December 31, 1987 by that certain
"Thirteenth Amendment to The Utility Employees' Retirement Plan," further
amended by amendments fourteen (adopted December 12, 1996), fifteen and sixteen
(adopted as of December 30, 1999) and terminated effective as of December 30,
1999, with benefit accruals under the plan ceasing as of December 30, 1999.

1.42"Qualified Retirement Plan Benefit" shall mean the annual amount resulting
from calculating the Actuarial Equivalent of Participant's anticipated benefits
under the Qualified Retirement Plan as a Life Annuity Benefit commencing on the
Retirement Date, Disability Date, Termination Date or date of death, as the case
may be.

1.43"Retirement", "Retires" or "Retired" shall mean, in each instance, Early
Retirement or Normal Retirement, as the case may be.

1.44"Retirement Date" shall mean, in each instance, the Early Retirement Date or
the Normal Retirement Date, as the case may be.

1.45"Second Applicable Compensation Percentage" shall mean:

(a)In the case of death, Retirement or Termination of Employment, 0.5% times
such Participant's Years of Service. If a Participant's Years of Service exceed
35, for purposes of the calculation in the previous sentence, such Participant's
Years of Service shall be deemed to be 35.

(b)In the case of Disability, the Second Applicable Compensation Percentage
shall be calculated in the same manner as set forth in (a) above with respect to
Retirement except that the period from the Disability Date to what would
otherwise have been such Participant's Normal Retirement Date shall be
considered "Years of Service" for purposes of the calculation, whether or not
such time period has expired at the time of the calculation (the maximum of 35
shall continue to apply).

1.46"SERP Benefit" shall mean, in all cases other than Early Retirement,
Disability, Termination of Employment or Termination For Cause, a Life Annuity
Benefit, commencing on the Retirement Date or the date of death, as the case may
be, that provides an annual amount equal to:

(a)the Participant's Final Average Compensation multiplied by the First
Applicable Compensation Percentage; plus

(b)the Participant's Final Average Compensation minus $825.00 multiplied by the
Second Applicable Compensation Percentage; less

(c)the Social Security Benefit; less

(d)the Qualified Retirement Plan Benefit.

6

--------------------------------------------------------------------------------





In the case of Disability or Termination of Employment, the SERP Benefit shall
be calculated in the manner provided above, except that the Life Annuity Benefit
shall be calculated commencing on the later of: (i) age sixty-five (65) or
(ii) the Disability Date or the Termination Date, as the case may be.

In the case of Early Retirement, the SERP Benefit shall be the greater of:
(1) the amount calculated in the manner provided above, reduced by a percentage
equal to 0.35 percent (0.35%) multiplied by the number of complete months by
which such Participant's Early Retirement Date precedes his or her Normal
Retirement Date; or (2) the Actuarial Equivalent of the benefit calculated
above, calculated as if payments would commence on what would have been such
Participant's Normal Retirement Date.

Notwithstanding anything to the contrary contained herein, in the event of a
Termination For Cause, a Participant's SERP Benefit shall be zero.

1.47"Social Security Benefit" shall mean the annual amount resulting from
calculating the Actuarial Equivalent of Participant's anticipated old age
benefits under the Social Security Act, as a Life Annuity Benefit commencing on
the Retirement Date, Disability Date, Termination Date or date of death, as the
case may be. In calculating a Participant's anticipated old age benefits under
the Social Security Act in all cases other than Disability and Termination of
Employment, it shall be assumed that (i) the Participant will receive no future
wages that would be treated as wages for purposes of the Social Security Act,
(ii) the Participant will begin receiving Social Security benefits at age 65,
and (iii) the Social Security benefits will be calculated in accordance with the
law in effect at the Retirement Date or date of death, as the case may be. In
the case of Disability or Termination of Employment, it shall be assumed that
(i) the Participant will receive through age 65 future annual wages that would
be treated as wages for purposes of the Social Security Act equal to the greater
of his or her Compensation received in the year of the Disability or Termination
of Employment or the prior calendar year, (ii) the Participant will begin
receiving Social Security benefits at age 65, and (iii) the Social Security
benefits will be calculated in accordance with the law in effect at the
Disability Date or the Termination Date, as the case may be. The Social Security
Benefit, once calculated, shall be frozen as of the Retirement Date, Disability
Date, Termination Date or date of death, as the case may be.

1.48"Termination Date" shall mean the first day of the month following the date
of a Termination of Employment.

1.49"Termination For Cause" shall mean ceasing to be an employee of all
Employers after a determination by an Employer that the Participant had
willfully violated a Company policy that materially adversely affected, or is
reasonably believed will materially adversely affect, the operations or
financial condition of the Company.

1.50"Termination of Employment" shall mean a Participant ceasing to be an
employee of all Employers, voluntarily or involuntarily, but shall exclude
cessation of employment with all Employers as a result of a Leave of Absence,
Retirement, death, Disability or a Termination for Cause.

1.51"Trust" shall mean the trust established pursuant to that certain Master
Trust Agreement, dated as of May 8, 2000 between the Company and the trustee
named therein, as amended from time to time.

1.52"Vested SERP Benefit" shall mean: (i) in the case of Retirement, death or
Disability, the SERP Benefit; (ii) in the case of Termination of Employment with
five or more Years of Service, the SERP Benefit; and (iii) in the case of
Termination of Employment with less than five Years of Service, zero.

7

--------------------------------------------------------------------------------





1.53"Year(s) of Service" shall have the meaning set forth in Section 1.48 of the
Qualified Retirement Plan except that for purposes of such definition, the term
"Plan Year" shall have the meaning set forth in this Plan. In the event the
Participant's last Plan Year to be utilized for a calculation set forth in this
Plan does not constitute a Year of Service solely because he or she has less
than one thousand Hours of Service, such Participant shall be credited with
twelfth-Years of Service, the number of which shall equal the number of calendar
months in such Plan Year in each of which he or she had at least one Hour of
Service.

ARTICLE 2
Eligibility

2.1Selection by Committee.    Participation in the Plan shall be limited to a
select group of management and highly compensated employees of the Employers.
From that group, the Committee shall select, in its sole discretion, employees
to participate in the Plan.

2.2Enrollment Requirements.    As a condition to participation, each selected
employee shall complete, execute and return to the Committee a Plan Agreement
and a Beneficiary and Payment Designation Form. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

2.3Commencement of Participation.    Provided an employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee, that employee shall commence participation in the Plan on the
date specified by the Committee. If a selected employee fails to meet all such
requirements prior to that date, that employee shall not be eligible to
participate in the Plan until the completion of those requirements.


ARTICLE 3
Employment Taxes

3.1FICA and Other Taxes.    A Participant's Employer shall withhold, from a
Participant's compensation otherwise payable during a Plan Year, the
Participant's share of FICA and other employment taxes, if any, that are
attributable to his or her benefits under this Plan. Such amounts shall be
withheld in a manner determined by the Employer.

ARTICLE 4
Benefits

4.1Eligibility for Benefits.    If a Participant dies, Retires or suffers a
Disability or a Termination of Employment, he, she and/or his or her Beneficiary
shall be entitled to his or her Vested SERP Benefit payable in the manner
provided in this Article. If a Participant suffers a Termination For Cause, such
Participant's Vested SERP Benefit shall be zero. Except as otherwise provided
herein, any payments otherwise payable pursuant to this Article 4 shall be
subject to the Deduction Limitation.

4.2Commencement of Benefit Payments.    The payment of benefits shall commence
as follows:

(a)Retirement.    If a Participant's benefits become payable because of his or
her Retirement, such Participant's benefit payments shall commence as soon as
administratively practicable after the date on which such Participant Retired,
consistent with the payment method selected.

(b)Termination of Employment.    If a Participant's benefits become payable
because of his or her Termination of Employment, unless the Company exercises
the Lump Sum Cash-Out Option, such Participant's benefit payments shall commence
as soon as administratively practicable after the Deemed Retirement Date. If the
Company exercises its Lump Sum Cash-Out

8

--------------------------------------------------------------------------------



Option, such Participant's benefit payments shall commence as soon as
administratively practicable after the Termination Date.

(c)Disability or Death.    If benefits become payable because of a Participant's
death or Disability, such benefit payments shall commence as soon as
administratively practicable following the Committee's receipt of written proof
or determination of such Participant's death or Disability, consistent with the
payment method selected.

(d)Reasonable Time; Adjustment in Payments.    For purposes of this Section 4.2,
"as soon as administratively practicable" shall not exceed 120 days from the
date of the specified event, except in extraordinary circumstances, as
determined in the sole discretion of the Committee. Payments under the method of
payment elected by the Participant shall be adjusted on an Actuarial Equivalent
basis should the payments commence on a date that is different than the date
anticipated under the payment method.



4.3Forms of Payment; Elections.

(a)Retirement or Disability.    A Participant who is entitled to receive a
benefit under Section 4.1 because of Retirement or Disability, may elect to
receive the Vested SERP Benefit under the Joint and Survivor Annuity Payment
Method, the Life Annuity Payment Method, Level Benefit Annuity Payment Method,
the Lump Sum Payment Method, the Partial Lump Sum Payment Method or the
Installment Payment Method. A Participant may elect (or change any prior
election), in the case of Retirement, at any time prior to one year before his
or her Retirement or, in the case of a Disability, at any time prior to
suffering the Disability, to receive his or her Vested SERP Benefit under any of
these payment methods. The election must be consented to in writing by the
electing Participant's spouse before the election is valid. Such an election
shall be made in accordance with the Committee's rules and procedures as may be
in effect from time to time. If no valid election is made within the time limits
set forth above, the Vested SERP Benefit will be paid under the Joint and
Survivor Annuity Payment Method using 50% as the survivor annuity, if a
Beneficiary has been designated in accordance with Article 9 and is alive, or
the Life Annuity Payment Method, in all other cases.

(b)Death before Retirement, Disability, Termination of Employment or Termination
For Cause.    A Participant may elect to have his or her Beneficiary receive the
Vested SERP Benefit under the Pre-Retirement Survivor Annuity Payment Method,
the Lump Sum Payment Method or the Installment Payment Method in the event the
Participant's Beneficiary is entitled to receive a benefit under Section 4.1
because of Participant's death before Retirement, Disability, Termination of
Employment or Termination For Cause. A Participant may elect (or change any
prior election) at any time prior to death to have his or her Beneficiary
receive his or her Vested SERP Benefit under any of these payment methods. The
election must be consented to in writing by the electing Participant's spouse
before the election is valid. Such an election shall be made in accordance with
the Committee's rules and procedures as may be in effect from time to time. If
no valid election is made prior to the Participant's death, the Vested SERP
Benefit will be paid under the Pre-Retirement Survivor Annuity Payment Method,
if a Beneficiary has been designated in accordance with Article 9 and is alive,
or the Lump Sum Payment Method in all other cases.

(c)Death after Retirement, Disability or Termination of Employment.    If a
Participant dies after he or she Retires, suffers a Disability or suffers a
Termination of Employment (and the Company did not exercise the Lump Sum
Cash-Out Option), his or her payment of the Vested SERP Benefit shall be
governed by Section 4.3(a) or 4.3(d), as the case may be, and not
Section 4.3(b). Payments, if any, that become due and payable after
Participant's death shall be paid to the Participant's Beneficiary.

9

--------------------------------------------------------------------------------



(d)Termination of Employment.    A Participant who is entitled to receive a
benefit under Section 4.1 because of a Termination of Employment may elect to
receive the Vested SERP Benefit under the Joint and Survivor Annuity Payment
Method, the Life Annuity Payment Method, the Lump Sum Payment Method, the
Partial Lump Sum Payment Method or the Installment Payment Method. A Participant
may elect (or change any prior election) at any time prior to one year prior to
suffering the Termination of Employment to receive his or her Vested SERP
Benefit under any of these payment methods. The election must be consented to in
writing by the electing Participant's spouse before the election is valid. Such
an election shall be made in accordance with the Committee's rules and
procedures as may be in effect from time to time. If no valid election is made
within the time limits set forth above, the Vested SERP Benefit will be paid
under the Joint and Survivor Annuity Payment Method using 50% as the survivor
annuity, if a Beneficiary has been designated in accordance with Article 9 and
is alive, or the Life Annuity Payment Method, in all other cases. At the option
of the Company, to be exercised in the sole and absolute discretion of the
Committee (the "Lump Sum Cash-Out Option"), in lieu of the payment method
selected pursuant to the terms of this Section 4.3(d), the Company shall have
the right to pay the Participant the Vested SERP Benefit under the Lump Sum
Payment Method, but payable on the Termination Date instead of the dates set
forth in the Lump Sum Payment Method definition.

(e)Withdrawal Election.    A Participant may elect, at any time after he or she
becomes eligible to receive benefit payments under this Plan, to receive those
payments in a lump sum, calculated as follows: First, the amount he or she would
have received at the applicable commencement date set forth in Section 4.2 had
the Lump Sum Payment Method been elected (based on the applicable life
expectancies of Participant and/or Beneficiary as of the applicable commencement
date, if life expectancy is involved in the calculation) shall be calculated,
using the interest rate under the Actuarial Equivalent definition in effect as
of the election date as the discount rate. Next, the present value of all
payments received through the date of the election, calculated as of the
applicable commencement date and using the interest rate under the Actuarial
Equivalent definition in effect as of the election date as the discount rate,
shall be subtracted from the amount calculated in the preceding sentence. The
remainder described in the preceding sentence shall next be increased for
interest from the date of the applicable commencement date to the date of the
election, using an interest rate equal to the interest rate under the Actuarial
Equivalent definition in effect as of the election date, compounded annually.
Finally, the figure arrived at in the preceding sentence shall be reduced by a
10% penalty (this net amount shall be referred to as the "Participant Benefit
Amount").

A Beneficiary may elect, at any time after he or she becomes eligible to receive
benefit payments under this Plan, to receive those payments in a lump sum,
calculated as follows: First, the present value of all payments he or she would
be expected to receive, calculated as of the date of the death of the
Participant (based on the Beneficiary's life expectancy as of the date of death
of the Participant, if life expectancy is involved in the calculation) shall be
calculated, using the interest rate under the Actuarial Equivalent definition in
effect as of the election date as the discount rate. Next, the present value of
all payments received through the date of the election, calculated as of the
date of death of the Participant and using the interest rate under the Actuarial
Equivalent definition in effect as of the election date as the discount rate,
shall be subtracted from the amount calculated in the preceding sentence. The
remainder described in the preceding sentence shall next be increased for
interest from the date of death of the Participant to the date of the election,
using an interest rate equal to the interest rate under the Actuarial Equivalent
definition in effect as of the election date, compounded annually. Finally, the
figure arrived at in the preceding sentence shall be reduced by a 10% penalty
(this net amount shall be referred to as the "Beneficiary Benefit Amount").

10

--------------------------------------------------------------------------------



No election to partially accelerate benefits shall be allowed. The Participant
or Beneficiary, as the case may be, shall make this election by giving the
Committee advance written notice of the election in a form determined from time
to time by the Committee. The Participant or Beneficiary, as the case may be,
shall be paid the Participant Benefit Amount or Beneficiary Benefit Amount
within 60 days of his or her election, and such payment shall not be subject to
the Deduction Limitation. Once the applicable Benefit Amount is paid,
participation in the Plan shall terminate and the Participant, if still alive,
shall not be eligible to participate in the Plan in the future.

(f)Committee Discretion.    Upon the request of a Participant, the Committee, in
its sole discretion and consistent with its established procedures and rules,
may consider other forms of benefit payments, or the timing of benefit payments,
as it deems necessary or prudent under the circumstances.



4.4Limitation on Benefits.    Notwithstanding anything that could be construed
to the contrary in this Article 4, in no event shall a Participant or his or her
Beneficiary receive more than one form of benefit under this Article 4.

4.5Withholding and Payroll Taxes.    The Employers shall withhold from any and
all benefits paid under this Article 4, all federal, state and local income,
employment and other taxes required to be withheld by the Employer in connection
with the benefits hereunder, in amounts and in a manner to be determined in the
sole discretion of the Employers.

ARTICLE 5
Termination, Amendment or Modification of the Plan

5.1Plan Termination.    Each Employer reserves the right to terminate the Plan
at any time with respect to its participating employees by the actions of its
board of directors. The termination of the Plan shall not adversely affect any
Participant or his or her Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination; provided, however,
that the Employer shall have the right to accelerate payments by paying the
Actuarial Equivalent value of such payments. For all other Participants, upon
the termination of the Plan, all Plan Agreements shall terminate and the
Actuarial Equivalent of a Participant's Vested SERP Benefit assuming such
Participant Retired (if eligible) or suffered a Termination of Employment as of
the date of the termination (which ever provides the Participant with a greater
Vested SERP Benefit) shall be paid out in a lump sum.

5.2Amendment.    Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to its participating employees by the actions of
its board of directors; provided, however, that no amendment or modification
shall be effective to decrease or restrict a Participant's Vested SERP Benefit
assuming such Participant Retired (if eligible) or suffered a Termination of
Employment as of the date of the amendment (which ever provides the Participant
with a greater Vested SERP Benefit), determined on an Actuarial Equivalent
basis. The amendment or modification of the Plan shall not affect any
Participant or his or her Beneficiary who has become entitled to the payment of
benefits under the Plan as of the date of the amendment or modification;
provided, however, that the Employer shall have the right to accelerate
installment payments by paying the Actuarial Equivalent value of such payments
either in a lump sum or in some other accelerated form of payment.

5.3Termination of Plan Agreement.    Absent the earlier termination,
modification or amendment of the Plan, the Plan Agreement of any Participant
shall terminate upon the full payment of the applicable benefit provided under
Article 4.

11

--------------------------------------------------------------------------------



ARTICLE 6
Other Benefits and Agreements

6.1Coordination with Other Benefits.    The benefits provided for a Participant
under this Plan are in addition to any other benefits available to such
Participant under any other plan or program for employees of the Employers. The
Plan shall supplement and shall not supersede, modify or amend any other such
plan or program except as may otherwise be expressly provided.

ARTICLE 7
Administration of the Plan

7.1Committee Duties.    This Plan shall be administered by a Committee which
shall consist of the Board, or such committee as the Board shall appoint.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the discretion and authority to (i) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan.

7.2Agents.    In the administration of this Plan, the Committee may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to any Employer.

7.3Binding Effect of Decisions.    The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

7.4Indemnity of Committee.    All Employers shall indemnify and hold harmless
the members of the Committee against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members.

7.5Employer Information.    To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability or death of its Participants, and
such other pertinent information as the Committee may reasonably require.

ARTICLE 8
Claims Procedures

8.1Presentation of Claim.    Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

8.2Notification of Decision.    The Committee shall consider a Claimant's claim
within a reasonable time, and shall notify the Claimant in writing:

(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

12

--------------------------------------------------------------------------------



(b)that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth such
conclusion in a manner that it believes will be understood by the Claimant:

(i)the specific reason(s) for the denial of the claim, or any part of it;

(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)an explanation of the claim review procedure set forth in Section 8.3 below.



8.3Review of a Denied Claim.    Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant's duly
authorized representative):

(a)may review pertinent documents;

(b)may submit written comments or other documents; and/or

(c)may request a hearing, which the Committee, in its sole discretion, may
grant.

8.4Decision on Review.    The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee's decision must be rendered
within 120 days after such date. Such decision must be written in a manner the
Committee believes will be understood by the Claimant, and it must contain:

(a)specific reasons for the decision;

(b)specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c)such other matters as the Committee deems relevant.

8.5Legal Action.    A Claimant's compliance with the foregoing provisions of
this Article 8 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 9
Beneficiary Designation

9.1Beneficiary.    Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2Beneficiary Designation; Change; Spousal Consent.    A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary and
Payment Designation Form, and returning it to the Committee or its designated
agent. A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary and Payment
Designation Form and the Committee's rules and procedures, as in effect from
time to time. If the Participant names someone other than his or her spouse as a
Beneficiary, a spousal

13

--------------------------------------------------------------------------------



consent, in the form designated by the Committee, must be signed by that
Participant's spouse and returned to the Committee. If the Participant names an
entity as the Beneficiary and selects an annuity payment method that must be
calculated by using the life expectancy of the Beneficiary, he or she shall also
name an individual as the measuring life for purposes of the annuity. Upon the
acceptance by the Committee of a new Beneficiary and Payment Designation Form,
all Beneficiary designations previously filed shall be cancelled. The Committee
shall be entitled to rely on the last Beneficiary and Payment Designation Form
filed by the Participant and accepted by the Committee prior to his or her
death.

9.3Acknowledgment.    No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.

9.4No Beneficiary Designation.    If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan shall be payable to his
or her estate (and if a life expectancy is needed in order to calculate the
benefits remaining, the estate will be deemed to have a life expectancy equal to
the Participant's life expectancy at the date of death).

9.5Doubt as to Beneficiary.    If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

9.6Discharge of Obligations.    The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10
Trust

10.1Establishment of the Trust.    The Company shall establish the Trust, and
the Employers shall at least annually transfer over to the Trust such amounts as
the Enrolled Actuary shall certify as necessary to fund all anticipated Vested
SERP Benefits, and for utilizing the aggregate cost method with the following
assumptions:


Annual earnings rate:   7.5% Mortality:       Pre-retirement   None  
Post-retirement   Death at age 80 Compensation Increases:   5.0% annually
Retirement age:   55 Social Security Increases:   3% annually

10.2Interrelationship of the Plan and the Trust.    The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan. Each Employer's obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer's obligations
under this Agreement.

14

--------------------------------------------------------------------------------



ARTICLE 11
Miscellaneous

11.1Unsecured General Creditor.    Participants and their Beneficiaries,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. Any and all of an Employer's
assets shall be, and remain, the general, unpledged unrestricted assets of the
Employer. An Employer's obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.

11.2Employer's Liability.    An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

11.3Nonassignability.    Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
non-transferable, except that the foregoing shall not apply to any family
support obligations set forth in a court order. No part of the amounts payable
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency.

11.4Not a Contract of Employment.    The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, with
or without cause, unless otherwise expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer or to interfere with the right of
any Employer to discipline or discharge the Participant at any time.

11.5Furnishing Information.    A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

11.6Terms.    Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and wherever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

11.7Captions.    The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

11.8Governing Law.    Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

15

--------------------------------------------------------------------------------



11.9Notice.    Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

SERP Committee
Southwest Water Company
225 North Barranca Avenue, Suite 200
West Covina, California 91791-1605

or to such other address as may furnished to the Participant in writing in
accordance with this notice provision. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

11.10Successors.    The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's Beneficiary.

11.11Spouse's Interest.    The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

11.12Validity.    In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

11.13Incompetent.    If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, in competency,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

11.14Court Order.    The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party.

11.15Distribution in the Event of Taxation.

(a)General.    If, prior to a Post-Participation Change in Control, all or any
portion of an affected Participant's benefit under this Plan becomes taxable to
the Participant for any reason prior to receipt, a Participant may petition the
Committee for a distribution of that portion of his or her benefit that has
become taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, a Participant's Employer shall distribute to the
Participant immediately available funds in an amount that is sufficient to pay
all federal, state and local taxes that have resulted from any benefit that has
become taxable, plus interest and penalties thereon. If the petition is granted,
the tax liability distribution shall be made within 90 days of the date when the
Participant's petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

If, after a Post-Participation Change in Control, all or any portion of an
affected Participant's benefit under this Plan becomes taxable to the
Participant for any reason prior to receipt, a

16

--------------------------------------------------------------------------------



Participant may petition the Trustee for a distribution of an amount up to that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Trustee shall
distribute to the Participant immediately available funds in an amount that is
sufficient to pay all federal, state and local taxes that have resulted from any
benefit that has become taxable, plus interest and penalties thereon. If the
petition is granted, the tax liability distribution shall be made within 90 days
of the date when the Participant's petition is granted. Such a distribution
shall affect and reduce the benefits to be paid under this Plan.

(b)Trust.    If the Trust terminates in accordance with Section 3.6(e) of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with that Section, the Participant's benefits under this Plan shall be reduced
to the extent of such distributions.



11.16Legal Fees To Enforce Rights After a Post-Participation Change in
Control.    The Company is aware that upon the occurrence of a
Post-Participation Change in Control, the Board (which might then be composed of
new members) or a shareholder of the Company, or of any successor corporation
might then cause or attempt to cause the Company or such successor to refuse to
comply with its obligations under the Plan and might cause or attempt to cause
the Company to institute, or may institute, litigation seeking to deny affected
Participants the benefits intended under the Plan. In these circumstances, the
purpose of the Plan could be frustrated. Accordingly, if, following a
Post-Participation Change in Control, it should appear to any affected
Participant that the Company or an Employer has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company, an
Employer, or any other person takes any action to declare the Plan void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided, then the Company irrevocably authorizes such Participant to retain
counsel of his or her choice at the expense of the Company to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company, an Employer or any
director, officer, shareholder or other person affiliated with the Company or an
Employer or any successor thereto in any jurisdiction.

        IN WITNESS WHEREOF, the Company has signed this Plan document as of
May 8, 2000.

    "Company"
 
 
SOUTHWEST WATER COMPANY
    a Delaware corporation
 
 
By:
 
/s/  SHELLEY A. FARNHAM      

--------------------------------------------------------------------------------


 
 
Title:
 
VP, Human Resources

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



SOUTHWEST WATER COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN MASTER PLAN
DOCUMENT EFFECTIVE MAY 8, 2000
